Citation Nr: 1536345	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  09-12 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a higher initial rating in excess of 20 percent for the service-connected residuals, left knee injury for the period prior to January 28, 2015.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from March to September 1982, and on active duty from June 1988 to November 1999.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which granted service connection for residuals, left knee injury ("left knee disability") and assigned a 10 percent disability rating effective September 29, 2006.  

The Veteran originally also appealed the issue of entitlement to an earlier effective date for the service-connected left knee disability; however, in August 2009, before the case was transferred to the Board, the Veteran withdrew this appeal in writing.  This issue is therefore no longer on appeal.  38 C.F.R. § 20.204 (2014).

In an April 2009 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge; however, in April 2010 he withdrew his hearing request.

In November 2014, during the pendency of appeal, the RO increased the rating for the left knee disability to 20 percent effective September 29, 2006.  This decision constitutes a partial grant of the benefits sought on appeal; therefore, this issue remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

On January 28, 2015, the Veteran had a left total knee arthroplasty.  In March 2015, the RO granted a temporary evaluation of 100 percent from January 28, 2015 to February 29, 2016 based on surgical or other treatment necessitating convalescence, and a 30 percent rating from March 1, 2016.  The period from January 28, 2015 to February 29, 2016 is not on appeal, as the maximum benefit allowable has already been granted.

This matter was remanded by the Board in May 2012 and July 2014 for additional development.  The RO was instructed to obtain VA treatment records from November 2010 to present, schedule the Veteran for a VA examination to determine the current severity of his left knee disability, and consider whether referral for extraschedular consideration was warranted.  The Board finds that the agency of original jurisdiction substantially complied with the mandates of the remands.  VA treatment records were obtained and the Veteran was provided VA examinations in July 2012 and July 2014.  Moreover, in a November 2014 rating decision, the RO determined that referral for extraschedular consideration was not warranted.  The Board is therefore satisfied that there has been substantial compliance with the remand directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

1.  For the period of appeal prior to January 28, 2015, the Veteran's left knee disability manifested by pain, locking, joint effusion, and extension limited to no more than 15 degrees.  There was no evidence of ankylosis, recurrent subluxation or lateral instability, removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.

2.  Beginning July 30, 2014, the Veteran had limitation of flexion to 45 degrees.  


CONCLUSION OF LAW

For the period of appeal prior to January 28, 2015, the criteria for the assignment of a disability evaluation in excess of 20 percent for the left knee disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5258, 5261 (2014).

For the period of appeal beginning July 30, 2014, a separate 10 percent evaluation for limitation of flexion is granted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5260 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in November 2006, prior to adjudication of the instant claim, and provided another notice letter in March 2008.  The letters notified the Veteran of what information and evidence must be submitted to substantiate the claim for an increased rating, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claim.  The contents of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Thus, there is no duty to provide additional notice.  

The Veteran's claim for a higher initial rating for the service-connected left knee disability is a downstream issue, which was initiated by the notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, there is no duty to provide additional notice in this case.  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering this issue on its merits.  The Board finds that the duty to notify provisions have been fulfilled with regard to the claim for a higher initial rating for the left knee disability, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claim for a higher initial rating for the left knee disability, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained, and VA medical records and private medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to this claim. 

The Veteran underwent VA examinations in May 2008, May 2010, July 2012, and July 2014 to obtain medical evidence regarding the severity of the left knee disability.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of the Veteran's medical treatment records, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive, discussing the Veteran's symptoms and opining on the effects on the Veteran's ordinary activity and occupational impairment.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim for a higher initial rating for the left knee disability.

Pertinent Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38  U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. §§ 3.321(a), 4.1, 4.21. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  Id.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id. 

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.   

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

38 C.F.R. § 4.71a, Diagnostic Codes 5055 and 5256 through 5263 set forth the relevant provisions for disabilities of the knee.

Diagnostic Code 5256 governs ankylosis of the knee, providing ratings of 30, 40, 50, and 60 percent for varying degrees of favorable and unfavorable ankylosis.  

Diagnostic Code 5257 governs other impairment of the knee, providing respective ratings of 10, 20, and 30 percent for slight, moderate, or severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a.

Diagnostic Code 5258 provides for a maximum 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Id.

Diagnostic Code 5259 provides a maximum 10 percent rating for removal of semilunar cartilage that is symptomatic.  Id.

Diagnostic Code 5260, which governs limitation of leg flexion, provides a zero percent rating for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and a maximum of 30 percent for flexion limited to 15 degrees.  Id.  

Diagnostic Code 5261, which governs limitation of leg extension, provides a zero percent rating for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and a maximum of 50 percent for extension limited to 45 degrees.  Id. 

The Schedule provides that the normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

Diagnostic Code 5262 provides that impairment of the tibia and fibula characterized by malunion with slight knee or ankle disability warrants a 10 percent evaluation, malunion with moderate knee or ankle disability warrants a 20 percent evaluation, and malunion with marked knee or ankle disability warrants a 30 percent rating.  Impairment of the tibia and fibula manifested by nonunion with loose motion, requiring a brace, warrants a maximum 40 percent rating.  Id.

Diagnostic Code 5263 provides a maximum 10 percent rating for genu recurvatum that is acquired and traumatic, with weakness and insecurity in weight-bearing objectively demonstrated.  Id.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Diagnostic Code 5010 (traumatic arthritis) directs that arthritis be rated under Diagnostic Code 5003 (degenerative arthritis), which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major or minor joint groups will warrant a 10 percent rating, and two or more major or minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The 10 percent and 20 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.

The VA General Counsel has issued a precedential opinion holding that "separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, where a Veteran has both a limitation of flexion and limitation of extension of the same leg; limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg."  See VAOPGCPREC 9-2004 (September 17, 2004).  In addition, a Veteran may be assigned separate ratings for arthritis with limitation of motion under Diagnostic Code 5260 or 5261 and for instability under Diagnostic Code 5257.  See VAOPGCPREC 23-97 (July 1, 1997).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.



Higher Initial Rating for the Left Knee Disability

The Veteran's left knee disability was initially rated 10 percent disabling under Diagnostic Code 5010, for rating traumatic arthritis effective September 29, 2006.  The November 2014 rating decision changed the rating to Diagnostic Codes 5258-5261 and granted an increased 20 percent evaluation effective September 29, 2006.  Hyphenated diagnostic codes are used when a rating for a particular disability under one diagnostic code is based upon rating of that disability under another diagnostic code.  38 C.F.R. § 4.27.  The first four digits, 5258, represent the diagnostic code used to rate dislocated semilunar cartilage.  The second four digits after the hyphen, 5261, represent the diagnostic code for limitation of extension of the leg.  

The Veteran contends that his left knee has gotten progressively worse and that he feels pain from the arthritis.  He states that his job at the U.S. Postal Service requires him to walk and stand for long periods of time, which causes pain.  See the March 2009 statement; April 2001 VA Form 9.

The Board has carefully reviewed the evidence of record and finds that, for the period of appeal prior to January 28, 2015, the record does not demonstrate the requisite manifestations for ratings in excess of 20 percent for the left knee disability.  A 20 percent rating is the maximum rating under Diagnostic Code 5258.  For a 30 percent rating under Diagnostic Code 5261, there must be evidence that extension was limited to 20 degrees.  In this case, the weight of the competent and credible evidence shows that the left knee extension was limited to no more than 15 degrees.  

The Board finds that left knee disability does not more nearly approximate limitation of extension to 20 degrees.  Private treatment records from Dr. S. H. indicate that in February 2006, the Veteran had 4 physical therapy treatments on his left knee.  The physical therapist noted that the Veteran's primary diagnosis was knee pain/degenerative joint disease (DJD) and weakness of core muscles, with impaired range of motion, impaired strength, increased pain, and impaired function.

In May 2008, the Veteran underwent a VA examination of his left knee.  He reported that he could stand for only 15-30 minutes and could walk only one-fourth of a mile.  He also reported symptoms of giving way, instability, pain, stiffness, weakness, and locking episodes several times a week.  The examiner indicated that the Veteran's gait was normal, and that he had crepitus, tenderness, painful movement, and guarding of movement.  The Veteran did not have symptoms of clicks or snaps, grinding, instability, patellar abnormality or meniscus abnormality.  His active range of motion was from zero to 104 degrees and passive range of motion was from zero to 120 degrees, with range of motion from zero to 108 degrees after repetitive use.  X-rays revealed well-maintained joint spaces with no evidence of osteophyte formation.  The patellofemoral joint was within normal limits, there was a small joint effusion, no significant soft tissue swelling, and there was a 1.5 centimeter (cm) lucent lesion within the intratrochanteric notch.  

Private treatment reports indicate that August 2008 x-rays showed small joint effusion and osteochondritis dissecans with extensive bone marrow edema, posterior aspect, lateral femoral condyle.  In September 2008, the Veteran was found to have grinding throughout his range of motion, no obvious locking, and mild effusion.  Plain film x-rays revealed a huge loose body, which appeared to be a portion of the dissecans that broke off.

VA treatment records indicate that in July 2009, the Veteran requested and was fitted with a wrap-around hinged knee brace.  

In August 2009, the Veteran testified before a Decision Review Officer (DRO) at the VA regional office in Indianapolis.  He testified that he had chronic knee pain that went up his leg, and that he could walk no more than 10-15 feet at a time before having to sit down, and that he could stand for an hour before he had to sit.  He stated that he wore a knee brace continuously, which helped stabilize his knee, and that if he did not have the knee brace on his knee would give way and he would lose balance.  The Veteran stated that he used a cane, which was not prescribed, but that helped him walk and stand.

In May 2010, the Veteran underwent another VA examination of his left knee.  He reported symptoms of pain, instability or giving way, and locking.  The examiner indicated there was no ankylosis and no episodes of dislocation or recurrent subluxation.  There was also no objective evidence of instability, abnormal movement, or guarding of movement.  Flexion was from zero to 120 degrees and extension was to zero degrees, with pain and weakness at 90 degrees.  The examiner also noted that the Veteran had severe quadriceps atrophy and an antalgic gait.  X-rays indicated that there was a loose body in the left intercondylar notch and no joint space narrowing.  

In January 2011, the Veteran requested orthotic shoes from VA to help with knee pain.  He was provided with orthotic shoe inserts.  In March 2011, the Veteran was provided with a straight cane for ambulation and stairs due to his knee pain.  

The Veteran was afforded a third VA examination of his left knee in July 2012.  He stated that his daily pain ranged from moderate to severe, and precipitating factors included increased or unusual physical activities and inclimate weather.  Upon physical examination, his left knee flexion was to 105 degrees with evidence of painful motion at 95 degrees and his left knee extension was to 0 degrees (or no limitation of extension).  The Veteran's functional loss and/or functional impairment included less movement than normal, pain on movement, and pain on palpation.  Anterior instability (Lachman test), posterior instability (posterior drawer test), and medial-lateral instability tests were all normal.  There was no evidence of recurrent patellar subluxation or dislocation, but there was evidence of frequent episodes of joint "locking."  X-rays showed that the bones, joints, and soft tissues were within normal limits, and that there was a calcification in the posterior cruciate ligament that could represent remote trauma or a loose body.  

In January 2014, the Veteran requested orthotic shoes from VA to offset pain in his feet, knees, and hips and stated that the shoe inserts did not help.  

In July 2014, the Veteran had a fourth VA examination of his left knee.  He reported that his knee locked and gave out on occasion, and that he used a cane but the knee brace did not help so he had discontinued using it.  Range of motion testing showed that the knee had flexion to 105 degrees with objective evidence of painful motion at 45 degrees and extension to 15 degrees with painful motion on extension beginning at 5 degrees.  Anterior instability (Lachman test), posterior instability (posterior drawer test), and medial-lateral instability tests were all normal.  There was no evidence of recurrent patellar subluxation or dislocation.  X-rays showed a large ossicle in the knee that was causing internal derangement.

Private treatment records indicate that in December 2014, the Veteran reported that his knee symptoms were getting worse, and included numbness, tingling, giving out, popping, locking up, grinding, stiffness, and burning from the knee to the hip.  Upon physical examination, he had medial, lateral, and patellofemoral joint line tenderness, grinding throughout range of motion, minus 15-20 degrees of full extension, flexion to 90 degrees, and no gross instability.  X-rays showed moderate to severe tri-compartmental osteoarthritis.  

Finally, the Veteran submitted a series of documents from his employer, the U.S. Postal Service, and his VA physician regarding sick days taken from October 2010 to September 2011 and from January to December 2014, approvals for FMLA leave dated in December 2010 and March 2014, and light duty requests and approvals dated from February 2011 to December 2014.  His light duty restrictions included lifting/carrying 31-40 pounds, sitting for 8 hours, standing for 6 hours, walking for 7 hours, bending for 6 hours, twisting for 7 hours, climbing for 1 hour, and reaching above the shoulders for 8 hours.  The Veteran could operate machinery and perform driving duties, but could use only sit-down power equipment.

The evidence does not reflect extension limited to 20 degrees at any time to warrant a higher rating.  Rather, the evidence reflects that at most, extension was limited to 15 degrees during the July 2014 VA examinations.  Accordingly, and increased evaluation under Diagnostic Code 5261 is not warranted.  

The Board has considered whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also Mitchell, Burton, and DeLuca, supra.  In this case, the Veteran reported having daily knee pain and increased pain with prolonged standing and walking.  The Board observes, however, that the current 20 percent ratings for the left knee disability under Diagnostic Codes 5258-5261 contemplates the effects of any complaints of pain, fatigue, swelling, weakness, or lack of endurance.  Significantly, the examinations performed repetitive testing and considered the point at which the Veteran demonstrated pain on motion.  Even considering those factors, the Veteran did not exhibit extension limited to 20 degrees.  Accordingly, consideration of other factors of functional limitation does not support the grant of any higher rating than the initial rating already assigned.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

The Board has also considered whether separate or increased ratings may be assigned under other diagnostic codes, but finds no additional bases upon which to assign an evaluation in excess of 20 percent for the left knee disability.  There is no medical evidence of ankylosis, recurrent subluxation or lateral instability, removal of cartilage, malunion or nonunion of the tibia and fibula, or genu recurvatum that would support separate or increased evaluations under the criteria set forth in Diagnostic Codes 5256 (ankylosis), 5257 (recurrent subluxation or lateral instability), 5259 (removal of semilunar cartilage), 5262 (malunion or nonunion of the tibia and fibula), and 5263 (genu recurvatum).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263.  

Given the complaints of limitation of extension and dislocation of the semilunar cartilage, the Board considered whether the Veteran should be assigned separate ratings for the two disabilities.  The Veteran may not be assigned separate ratings under both Diagnostic Code 5258 (dislocation of semilunar cartilage) and Diagnostic Code 5261 (limitation of extension).  The critical element in permitting the assignment of several ratings under various Diagnostic Codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.   See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Diagnostic Codes 5258 and 5261 both rate based on limitation of motion and knee pain, as a cause of limitation of motion.  In the case of Diagnostic Code 5258, limitation of motion is reflected by the symptoms or findings of pain, locking, and effusion into the joint.  See also Firestein, Kelley's Textbook of Rheumatology 571 (9th ed. 2012) ("locking" is the sudden loss of ability to extend the knee and is usually painful and may be associated with an audible noise, such as a click or pop).  In the case of Diagnostic Code 5261, such limitation of motion is encompassed by the limitation of extension, including limitation of motion due to pain.  Both diagnostic codes overlap in "locking" as a form of limitation of motion that is usually accompanied by pain; therefore, the diagnostic codes both rate based on knee pain and limitation of motion due to pain.  See DeLuca; 38 C.F.R. §§ 4.40, 4.45, 4.59.  Furthermore, in this particular case, for the period prior to July 2014, the Veteran's limitation of extension was minimal (see e.g. May 2008, May 2010 and July 2012 VA examinations noting full extension) and clearly for that period the assignment of a separate evaluation is not appropriate.  Were the Board to grant separate ratings under both Diagnostic Code 5258 and 5261, the Veteran would receive compensation under two different codes for the same manifestations of pain and limitation of motion, which would constitute impermissible pyramiding.  38 C.F.R. § 4.14.  For these reasons, the Veteran is not entitled to separate disability ratings under both Diagnostic Code 5258 and 5261 for the painful limitation of motion, here, extension, associated with the knee disability.

Beginning July 2014, however, the Board finds that the appropriate Diagnostic Code is Diagnostic Code 5261.  As noted above, this Diagnostic Code considers limitation of extension, which the Veteran very clearly demonstrated on the July 2014 VA examination.  Although a separate rating under Diagnostic Code 5258 would not be appropriate, changing the Diagnostic Code from 5258 to 5261 allows the possibility of also granting a separate rating for the limitation of flexion.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (assignment of a particular diagnostic code to evaluate a disability is "completely dependent on the facts of a particular case"). Significantly, the July 2014 VA examination noted flexion to 105 degrees with objective evidence of painful motion beginning at 45 degrees.  Considering DeLuca v. Brown, 8 Vet. App. 202 (1995) this would entitle the Veteran to a separate 10 percent evaluation under Diagnostic Code 5260 for limitation of flexion beginning July 2014.  Accordingly, a separate 10 percent evaluation for limitation of flexion beginning July 2014 is granted.  

A higher evaluation rated by analogy under Diagnostic Code 5055 (for knee replacements) is also not warranted.  Under Diagnostic Code 5055 a 30 percent is the minimum rating after a knee replacement surgery.  Intermediate degrees of weakness, pain, or limitation of motion are rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  In other words, the intermediate degrees are based upon ankylosis, limitation of motion, or impairment of the tibia/fibula.  Thus, rating by analogy would have the absurd result of leading one right back to the Diagnostic Code under which the Veteran is already service-connected.  Furthermore, rating by analogy could lead to the potentially absurd result of one not undergoing any significant surgery and having substantial flexion and extension but being rated equally or even greater than a person who has actual ankylosis of the knee.  Compare Diagnostic Codes 5055 and 5256.  The Court has recognized the affirmative duty to avoid a literal interpretation of regulatory language that would produce "an illogical and absurd result."  Zang v. Brown, 8 Vet. App. 246, 252-53 (1995).  As such, rating under Diagnostic Code 5055 by analogy is not warranted.

Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disabilities that would render the schedular criteria inadequate.  The Veteran's symptoms, including pain, pain on motion, limited range of motion, locking, and effusion are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability rating for his level of impairment.  In other words, he did not have any symptoms from his service-connected disability that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disabilities are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.







ORDER

A higher initial rating in excess of 20 percent for the left knee disability under Diagnostic Codes 5258 -5261 is denied.

For the period of appeal beginning July 30, 2014, a separate 10 percent evaluation for limitation of flexion of the left knee is granted.  




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


